Citation Nr: 0302909	
Decision Date: 02/14/03    Archive Date: 02/24/03

DOCKET NO.  02-20 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of a cold 
injury, right upper extremity.  

2.  Entitlement to service connection for residuals of a cold 
injury, left upper extremity.  

3.  Entitlement to service connection for residuals of a cold 
injury, right lower extremity.  

4.  Entitlement to service connection for residuals of a cold 
injury, left lower extremity.  

5.  Entitlement to service connection for peripheral 
neuropathy, right upper extremity.  

6.  Entitlement to service connection for peripheral 
neuropathy, left upper extremity.  

7.  Entitlement to service connection for peripheral 
neuropathy, right lower extremity.  

8.  Entitlement to service connection for peripheral 
neuropathy, left lower extremity.  

9.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

10.  Entitlement to service connection for a circulatory 
disorder. 

11.  Entitlement to service connection for bilateral 
defective hearing.

12.  Entitlement to service connection for Meniere's disease.

13.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from December 
1962 to December 1964.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of a July 2002, rating decision issued on 
behalf of the Lincoln, Nebraska, Regional Office (RO) by a 
special processing unit of the Department of Veterans Affairs 
(VA), located at the Cleveland, Ohio, RO.  As will be 
explained below, development of the veteran's claims has been 
accomplished to the extent possible and the case is now ready 
for appellate consideration.


FINDINGS OF FACT

1. All evidence necessary for review of the issues on appeal 
has been obtained, and VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to his 
claim and the evidence necessary to substantiate his claim.

2.  The veteran currently has diagnoses of paresthesias in 
hands and feet, post cold injury; symptoms "consistent 
with" peripheral neuropathy; chronic obstructive pulmonary 
disease; bilateral hearing loss; Meniere's disease; and 
tinnitus.

3.  The veteran's service medical records do not show 
treatment for or diagnosis of any circulatory disorder, 
neuropathy, decreased hearing, tinnitus, dizziness or other 
symptoms of Meniere's disease, or chronic respiratory 
symptomatology. 

4.  The veteran has submitted competent lay evidence of 
exposure to cold weather and acoustic trauma during service.  
He does not allege that he experienced any respiratory 
symptoms during service.

5.  The veteran's paresthesias in hands and feet, post cold 
injury; symptoms "consistent with" peripheral neuropathy; 
chronic obstructive pulmonary disease; bilateral hearing 
loss; Meniere's disease; and tinnitus were not diagnosed 
until many years after his discharge from active service and 
are not shown to be the result of his service.


CONCLUSIONS OF LAW

1.  Residuals of a cold injury to the right upper extremity 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1101, 1112(a)(4), 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2002).

2.  Residuals of a cold injury to the left upper extremity 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1101, 1112(a)(4), 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2002).

3.  Residuals of a cold injury to the right lower extremity 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1101, 1112(a)(4), 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2002).

4.  Residuals of a cold injury to the left lower extremity 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1101, 1112(a)(4), 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2002).

5.  Peripheral neuropathy in the right upper extremity was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1101, 1112(a)(4), 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) 
(2002).

6.  Peripheral neuropathy in the left upper extremity was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1101, 1112(a)(4), 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) (2002).

7.  Peripheral neuropathy in the right lower extremity was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1101, 1112(a)(4), 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) 
(2002).

8.  Peripheral neuropathy in the left lower extremity was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1101, 1112(a)(4), 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) (2002).

9.  Chronic obstructive pulmonary disease was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1101, 
1112(a)(4), 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2002).

10.  A circulatory disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1101, 1112(a)(4), 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2002).

11.  Bilateral defective hearing was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1101, 
1112(a)(4), 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a), 3.385 (2002).

12.  Meniere's disease was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1101, 1112(a)(4), 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2002).

13.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1101, 1112(a)(4), 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
residuals of cold injuries to the upper and lower 
extremities, peripheral neuropathy in the upper and lower 
extremities, chronic obstructive pulmonary disorder, a 
circulatory disorder, bilateral defective hearing, Meniere's 
disease, and tinnitus.  He claims that he currently has these 
disorders and that they originated as a result of his 
exposure to extreme cold weather and acoustic trauma in 
service.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  In order to facilitate 
understanding of its decision, the pertinent law and VA 
regulations applicable to the issues on appeal will then be 
briefly set forth.  A factual background pertinent to the 
issues on appeal will be presented.  Finally, the Board will 
analyze the veteran's claims.

Veterans Claims Assistance Act 

As indicated in a May 2002 letter from the RO, and in the 
November 2002 statement of the case, there was a significant 
change in veteran's law prior to the veteran's filing of his 
claims.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law eliminated the 
former statutory requirement that claims be well grounded.  
This law also redefined the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].



The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

There is no question as to substantial completeness of the 
veteran's application for VA benefits.  See 38 U.S.C.A. 
§ 5102 (West Supp. 2001).  In filing his claims of 
entitlement to service connection in April 2002, the veteran 
utilized VA Form 21-526, the form designated for such 
purposes.  The claim appeared substantially complete on its 
face.  The veteran clearly identified the disabilities in 
question and the benefits sought. 

The former well grounded claim requirement

The RO initially denied the veteran's claims not on the basis 
of whether or not they were well grounded but upon the 
current standard of review.  That standard requires that 
after the evidence has been assembled, it is VA's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

As indicated, the RO has adjudicated the issues listed above 
based on the substantive merits of the claims.  The veteran 
was given the opportunity to submit evidence and arguments in 
response.  The Board finds, therefore, that it can consider 
the substance of the veteran's appeal without prejudice to 
him.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.

The Board will apply the current standard of review in 
evaluating the veteran's claims below.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the May 
2002 letter from the RO, the July 2002 rating decision, and 
the November 2002 statement of the case.  The May 2002 letter 
from the RO and the November 2002 statement of the case 
specifically advised the veteran of his rights and 
responsibilities under the VCAA.  In the foregoing decisions, 
the veteran was advised that there was no evidence of the 
claimed disorders in service and no competent medical 
evidence that related those disorders to service.  In the May 
2002 letter and the November 2002 statement of the case, the 
veteran was advised what evidence he should submit and that 
VA would assist him in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For 
example, he was told that VA would help obtain medical 
records, employment records, or records from other Federal 
agencies, but that it was his responsibility for providing 
sufficient information to VA so records could be requested.  
Based on the specific notice provided to the veteran and the 
development which has been accomplished, the Board has 
concluded that VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  



Duty to assist

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, including the scheduling of VA 
examinations, and that there is no reasonable possibility 
that further assistance would aid in substantiating his 
claim.  The RO requested information from the veteran in May 
2002 regarding potential VA and private treatment records 
that could assist the veteran in the pursuit of his claims.  
Essentially, the veteran was asked to submit the names of any 
private or VA medical providers who had treated him for the 
claimed disorders, along with completed authorizations, so 
that the RO could obtain any records identified.  The veteran 
did not respond to this request.  "The duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  It does not appear that there are any additional 
pertinent treatment records to be requested or obtained.  

Under the VCAA, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  The veteran 
was scheduled to appear for pertinent VA examinations on July 
12, 2002 and July 23, 2002, for the purpose of determining 
the existence of any claimed disorders, and whether any of 
the claimed disorders were related to service.  The veteran 
failed to appear for these examinations, and failed to offer 
an explanation for his failure to appear.  VA regulations 
provide that when a claimant fails to report for a scheduled 
medical examination without good cause the claim for service 
connection shall be based upon review of the evidence of 
record.  See 38 C.F.R. § 3.655 (2002).  

Accordingly, there is sufficient evidence to decide this 
claim.  The veteran was advised of the evidence he needed and 
was provided ample opportunity to submit or identify 
additional evidence or argument in support of his claim.  

Relevant law and regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2002).  

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 3, 1946, and a neurological disorder, including 
sensorineural defective hearing, becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of the 
disease during the period of service.  This presumption may 
be rebutted by affirmative evidence to the contrary.  See 
38 U.S.C.A. §§ 1101, 1112(a)(4), 1113, 1137; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

In order for hearing loss to be considered a disability for 
VA purposes entitling the appellant to compensation or 
pension benefits certain criteria must be met.  Under 38 
C.F.R. § 3.385, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  The 
regulation does not state that the requirements contained 
therein need be met during service.  See Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

The Court held in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at the time of 
separation from service.

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  



Factual Background

Active duty service medical records contain no complaints, 
findings, or treatment for cold exposure related injuries to 
the upper and/or lower extremities, peripheral neuropathy in 
the upper and/or lower extremities, chronic obstructive 
pulmonary disorder, a circulatory disorder, bilateral 
defective hearing, Meniere's disease, and/or tinnitus.  

The Report of Medical Examination, dated in October 1964, 
upon the veteran's separation from active service, disclosed 
that the clinical evaluation of the veteran produced normal 
findings in all systems, including the ears, lungs and chest, 
vascular systems, neurological systems, and the upper and 
lower extremities.  Separation audiometric examination 
measured the puretone thresholds for the right ear as 5, 0, 
5, 5 and 10 decibels, for the 500, 1000, 2000, 3,000 and 
4,000 Hertz levels, respectively.  Puretone thresholds for 
the left ear were shown as -5, -5, 0, 5 and 0 decibels, for 
the 500, 1000, 2000, 3000 and 4,000 Hertz levels, 
respectively.  

A post-service Report of Medical Examination, conducted in 
November 1968 for the purpose of retention in the Army 
Reserves, disclosed that the clinical evaluation of the 
veteran produced normal findings in all pertinent systems, 
including the ears, lungs and chest, vascular systems, 
neurological systems, and the upper and lower extremities.  
Separation audiometric examination measured the puretone 
thresholds for the right ear as -5, -5, 0, and 10 decibels, 
for the 500, 1000, 2000and 4,000 Hertz levels, respectively.  
Puretone thresholds for the left ear were shown as 0, 0, 15, 
and 25 decibels, for the 500, 1000, 2000, and 4,000 Hertz 
levels, respectively.  

In May 2002, the veteran's attorney submitted a letter and an 
audiogram from C.A.F., M.C.D., a Board Certified Audiologist.  
In the letter dated in May 2002, the audiologist refers to 
the April 2002 audiogram as showing bilateral moderate high 
frequency hearing loss, and further refers to the veteran's 
complaints of constant long term locust sounding tinnitus.  
C.A.F. then noted the veteran's "history of being exposed to 
the noise of truck engines, rifles especially firing long 
hours on the rifle range while in the military during the 
early 1960's" and asserted that it was "quite likely the 
beginning of [the veteran's] hearing loss."  The audiologist 
went on to state that the audiogram was consistent with noise 
induced hearing loss, and the decreased auditory 
discrimination and tinnitus tended to confirm it.  In August 
2002, C.A.F. submitted an addendum to this letter and noted 
that the veteran's speech discrimination scores for the 
Maryland CNC test were 64 % in the right ear and 68 % in the 
left ear, and that pure tone average was 46.25 decibel in the 
right ear and 48.75 decibels in the left ear.  

A statement dated in May 2002, from P.L.U., M.D. has been 
associated with the claims file.  Dr. P.L.U. noted, by 
history, that the veteran had served in Germany and was 
exposed to extreme cold, but indicated that the veteran was 
not aware of the exact temperature.  Dr. P.L.U. also noted 
the veteran's exposure to loud noise in service.  Dr. P.L.U. 
listed various symptoms and disabilities found in the 
veteran, including high frequency hearing loss, tinnitus, 
dizziness, and chronic obstructive pulmonary disorder, but 
did not explicitly attribute any of these to service.  

In July 2002, the veteran's attorney submitted a "History 
and Physical" report of an examination dated in June 2002, 
that was conducted by Dr. P.L.U.  In that report, Dr. P.L.U. 
outlined the veteran's complaints as including discomfort in 
his upper and lower extremities, including pain and 
paresthesias, and noted that the veteran had attributed those 
symptoms to cold exposure during his military service in 
Germany in the winter of 1963 and 1964.  Following 
examination, Dr. P.L.U.'s impression included "Meniere's 
disease as per ENT physician"; chronic obstructive pulmonary 
disorder; and "paraesthesias in hands and feet, post cold 
injury as per patient with possible claudication and Doppler 
studies of the lower extremities ordered."  In a follow-up 
letter dated in August 2002, Dr. P.L.U. stated that the 
veteran has "recurrent parasthesias of the hands and feet 
which are consistent with a peripheral neuropathy and very 
well could be related to a cold injury."  



Analysis

The veteran argues that he currently has residuals of cold 
injuries to the upper and lower extremities, peripheral 
neuropathy in the upper and lower extremities, chronic 
obstructive pulmonary disorder, a circulatory disorder, 
bilateral defective hearing, Meniere's disease, and tinnitus, 
and that these disorders originated in service as a result of 
exposure to extreme cold and acoustic trauma. 

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  Applying 
the Hickson analysis, the initial question is whether there 
is evidence of the current claimed disabilities.  The Board 
finds that the evidence supports the current existence of the 
claimed disabilities, and that the Hickson element (1) has 
therefore been satisfied as to those disabilities.  

With respect to Hickson element (2), there was no record of 
complaints, findings or treatment during active service of 
any of the claimed disorders.  The Board further observes 
that there is no evidence to support a finding that the 
veteran engaged in combat with the enemy, and the veteran has 
not argued otherwise.  Accordingly, the standards set forth 
in 38 U.S.C.A. § 1154(b) (West 2002) and its corresponding 
regulatory section, 38 C.F.R. § 3.304(d) (2002), are not for 
application.  Consequently, there is no basis upon which to 
find that the veteran sustained a pertinent disorder in 
service or aggravated a pre-existing disorder in service, and 
onset of any of the claimed conditions in service is not 
factually shown..  The Board must therefore find that Hickson 
element (2) has not been satisfied as to any claimed 
disorder.

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

With respect to Hickson element (3), while the veteran has 
expressed the opinion that he has the disorders at issue and 
that they are related to his period of active service, the 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that a lay person, such as the veteran, is not competent to 
offer evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  By the same token, the probative value of 
the veteran's beliefs and opinions were not enhanced because 
they were reduced to writing in the private examination 
reports that merely reported the history of the disorders 
offered by the veteran.  

The Board observes that in the private medical records 
submitted by the veteran's attorney, specifically the May 
2002, statement from the audiologist, C.A.F., and the June 
2002, examination report of Dr. P.L.U., there were contained 
statements in support of the veteran's claims.  In 
particular, the private audiologist, C.A.F. attributed the 
veteran's defective hearing to his period of service.  By the 
same token, one could liberally construe Dr. P.L.U.'s report 
as at least implicitly posing an association between the 
disorders at issue and the veteran's reported history of 
exposure to extreme cold and acoustic trauma in service.  The 
Board does not find these opinions as to the etiology to be 
even remotely persuasive.

It is equally clear that both of these medical opinions and 
observations were based exclusively on the report of history 
from the veteran.  There is no indication that either the 
audiologist, C.A.F., or Dr. P.L.U. had the benefit of a 
review of the veteran's medical records in general, or his 
service medical records in particular.  The Court has held on 
a number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].  A bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. Brown, 
11 Vet. App. 345, 348 (1998).  While the Board may not ignore 
a medical opinion, it is certainly free to discount the 
relevance of a physician's statement.  See Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  In essence, the 
appellant's unsupported history lessens the value of the 
medical opinions rendered because the opinions were clearly 
based solely on that history, since there is no objective 
documentation of in-service pathology.

The Board additionally notes that the first evidence of the 
disorders at issue was decades after service.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) [service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service].  Here, without evidence of disability in 
service, chronic or otherwise, the bold postulation that a 
disability found many years after service is clearly subject 
to such rebuttal.  Essentially, the lack of continuity of 
post-service medical evidence and the service medical records 
themselves also tend to contradict the proposition that the 
current existence of the claimed disorders can be 
attributable to active service.  The question of whether the 
appellant sustained an injury or other type of traumatic 
event during service is a factual one - not medical - so 
while the Board recognizes the appellant's sincere belief in 
the merits of his claims, it does not have to concede that an 
injury or event actually occurred, even if his physicians 
chose to accept his statements.  These assertions must be 
weighed with the objective evidence of record.  In this case, 
the medical opinions are entitled to little, if any, 
probative value because they essentially amount to 
speculation.  The service medical records and the Reserve 
records four years later not only fail to show relevant in-
service complaints or diagnoses, but conclusively demonstrate 
that at least some of the claimed conditions were not 
present.  For example, the veteran's hearing acuity was 
normal.

The Board emphasizes that the veteran was provided the 
opportunity to report for VA examinations, which would have 
included review of the claims file and solicitation of 
medical opinions as to the etiology of his current 
conditions.  Since he chose not to report for the 
examinations, the Board has no choice but to adjudicate his 
claims based on the evidence of record.  The existing medical 
evidence, as discussed above, is not persuasive, and his 
claims cannot be granted based on the current status of the 
record.  The Board will not make further attempts to assist 
him and again schedule examinations since he has at no time 
provided an explanation for his prior failure to report or 
indicated in any manner that he would be willing to report.

Based upon the foregoing analysis, the Board finds that a 
preponderance of the evidence in this case is against the 
claim for service connection for residuals of cold injuries 
to the upper and lower extremities, peripheral neuropathy in 
the upper and lower extremities, chronic obstructive 
pulmonary disorder, a circulatory disorder, bilateral 
defective hearing, Meniere's disease, and/or tinnitus.  As to 
the question of according reasonable doubt to the veteran's 
claim, on the basis of a thorough review of the record, it is 
concluded that there is no approximate balance of the 
evidence for and against the claim.  Indeed, the 
preponderance of the evidence is against finding that the 
disorders at issue are related to active service, and thus 
against the claim for service connection for residuals of 
cold injuries to the upper and lower extremities, peripheral 
neuropathy in the upper and lower extremities, chronic 
obstructive pulmonary disorder, a circulatory disorder, 
bilateral defective hearing, Meniere's disease, and/or 
tinnitus.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).  Accordingly, service 
connection for these claimed disorders must be denied.

ORDER

Entitlement to service connection for residuals of a cold 
injury, right upper extremity, is denied.  

Entitlement to service connection for residuals of a cold 
injury, left upper extremity, is denied.  

Entitlement to service connection for residuals of a cold 
injury, right lower extremity, is denied.  
	(CONTINUED ON NEXT PAGE)


ORDER (continued)

Entitlement to service connection for residuals of a cold 
injury, left lower extremity, is denied.  

Entitlement to service connection for peripheral neuropathy, 
right upper extremity, is denied.  

Entitlement to service connection for peripheral neuropathy, 
left upper extremity, is denied.  

Entitlement to service connection for peripheral neuropathy, 
right lower extremity, is denied.  

Entitlement to service connection for peripheral neuropathy, 
left lower extremity, is denied.  

Entitlement to service connection for chronic obstructive 
pulmonary disease is denied.

Entitlement to service connection for a circulatory disorder 
is denied. 

Entitlement to service connection for bilateral defective 
hearing is denied.

Entitlement to service connection for Meniere's disease is 
denied.

Entitlement to service connection for tinnitus is denied.  

		
	M. L. KANE
	Acting Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

